Exhibit The Partnership has redacted certain confidential information in this agreement in reliance upon its confidential treatment request that it has filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, In this agreement, we indicate each redaction by use of an asterisk *. GAS PURCHASE AND PROCESSING AGREEMENT BETWEEN NATURAL GAS ASSOCIATES, A COLORADO PARTNERSHIP AND ACEITE ENERGY CORPORATION WALKER EXPLORATORY PROGRAM 1982-A LIMITED CREEK CATTLE COMPANY INDEX I. DEFINITIONS Page 2 II. PRELIMINARY ACTS OF PARTIES Page 4 III. DEDICATION OF ACREAGE Page 4 IV. DEDICATION OF PLANT CAPACITY AND PIPELINE GATHERING SYSTEM . Page 5 V. RESERVATIONS OF SELLER Page 5 VI. QUANTITY Page 6 VII. POINT(S) OF DELIVERY, PRESSURE AND OWNERSHIP Page 7 VIII. GAS MEASUREMENT AND QUALITY Page 9 IX. ALLOCATION OF RESIDUE GAS AND PLANT PRODUCTS Page 11 X. PRICE Page 11 XI. BILLING Page 14 XII. REGULATORY BODIES Page 14 XIII. FORCE MAJEURE Page 15 XIV. WARRANTY OF TITLE TO GAS Page 15 XV. SELLER’S REPRESENTATIVE Page 16 XVI. NOTICES Page 17 XVII. EASEMENTS Page 17 XVIII. TERM Page 18 XIX. DEFAULTS Page 18 XX. UNECONOMIC WELL CONNECTIONS AND UNECONOMIC OPERATIONS OF PLANT Page 19 XXI. OPTIONS Page 21 XXII. SHRINKAGE Page 22 XXIII. SPECIAL PROVISIONS Page 22 XXIV. MISCELLANEOUS Page 23 GAS PURCHASE AND PROCESSING AGREEMENT THIS AGREEMENT, entered into this 14th day of October 1983, by and between Natural Gas Associates, a Colorado partnership, with offices at 1200 Trinity Place, Denver, Colorado 80202, hereinafter referred to as "Buyer/Processor", and Aceite Energy Corporation, a Colorado corpora­tion, with offices at 1900 Grant Street, Suite 1050, Denver, Colorado 80203; Walker Exploratory Program 1982-A Limited, a New York limited partnership, with offices at 52 Vanderbilt Avenue, 5th Floor, New York, New York 10017; and Creek Cattle Company, a Texas corporation, whose address is P.O. Box 9354, Amarillo, Texas 79015, hereinafter collective­ly referred to as "Seller". WITNESSETH THAT: WHEREAS, Buyer/Processor has constructed or proposes to construct or' cause to be constructed and to operate and maintain a natural gas gathering system, compression facilities and natural gas processing facilities, all such facilities in the aggregate hereinafter referred to as the "Facilities", said Facilities to be located in Weld County, Colorado, to enable Buyer/Processor to purchase and accept delivery of Seller's natural gas (including natural gasoline and other liquefiable hydrocarbons) hereinafter referred to as "Gas", produced and saved from the leases committed and dedicated hereunder at the Point(s) of Delivery defined herein; and, WHEREAS, Seller owns and holds, or has an interest or interests in certain oil and gas leases {the "Leases") located in Weld County, Colorado, which Leases are described and listed in Exhibits "A" (Acreage Earned and Dedicated) and "A-l" (Acreage to be Earned and Dedicated), respectively, attached hereto and incorporated herein by reference; and WHEREAS, Seller desires to sell to Buyer/Processor all of the Gas owned or controlled by Seller produced and saved from the Leases dedicated hereunder, as well as to contract with Buyer/Processor to process all of said volumes of Gas upon the terms and for the consideration expressed herein; and, WHEREAS, Buyer/Processor desires to purchase and gather all of the Gas owned or controlled by Seller saved and produced from the Leases and process such Gas utilizing the gas processing plant (the "Plant") to be constructed and operated by Buyer/Processor for the consideration herein expressed; and, WHEREAS, Buyer/Processor has entered into certain third-party Residue Gas Sales and Purchase Agreement(s), which Agreement(s) (is) (are) currently in full force and effect, and pursuant to which Buyer/Proces­sor shall sell all of the Residue Gas resulting from Seller's Gas production dedicated and purchased hereunder. NOW THEREFORE, in consideration of the premises, mutual covenants and other good and valuable consideration expressed herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS For the purpose of this Agreement, unless the context of the instrument requires otherwise, the following terms and expressions used herein shall be defined as follows: 1. "Accounting Period", except the initial "Accounting Period", shall mean a period of one calendar month, commencing at 8:00 a.m. local time on the first day of each month, and ending at 8:00 a.m. local time on the first day of the succeeding calendar month. The initial "Accounting Period" shall commence at 8:00 a.m. local time on the date of initial deliveries of Gas hereunder, continuing for a period of consecutive calendar days until 8:00 a.m. local time on the first day of the succeeding calendar month. 2. "BTU" shall mean British Thermal Unit. 3. "Commence Operations", whether in reference to Seller's original well(s), or to Seller's additional tie-in well(s), shall include, but not be limited to, any of the following acts undertaken by Seller and Buyer/Processor: Negotiations for the purchase of rights-of-way or easements, surveying or staking the course of pipeline(s), ditching and excavation, and such other acts not listed above which demonstrate Buyer/Processor's bona fide effort to tie-in Seller's well(s). 4. "Cubic Foot of Gas" shall mean the amount of Gas required to fill a cubic foot of space when the Gas is at a base pressure of 14.65 pounds Psia and at a base temperature of 60°F. 5. "Day" shall mean the 24-hour period commencing at 8:00 a.m. Local Time on one calendar day and ending at 8:00 a.m. Local Time on the following calendar date. - 2 - 6. "Point(s) of Delivery " shall mean the point(s) at which Seller delivers Gas to Buyer/Processor at the well-site or other mutually agreeable points on the Buyer/Processor's Gathering System, 7. "Gas" shall mean the effluent vapor stream including all of the constituents thereof, entrained liquids as produced from each lease or well, whether a gas well or an oil well dedicated hereunder and delivered by Seller to Buyer/Processor at the Point(s) of Delivery specified herein. 8. "Mcf" shall mean one thousand (1,000) cubic feet. 9. "Month" shall mean the period beginning at 8:00 a.m. local time on the first day of a calendar month and ending at 8:00 a.m. local time on the first day of the next succeeding calendar month. 10. "Psia" shall mean pounds per square inch absolute. 11. "Psig" shall mean pounds per square inch gauge. 12. "Seller's Gas Reserves" shall mean the total quantity of Gas attributable to Seller's present or future interest in, and/or which Seller has or may earn the right to market from the Leases described in Exhibits "A" and "A-l" attached hereto, as they now exist or may be hereafter amended. 13. "Plant Products" means all liquefiable hydrocarbons extracted and saved at the Plant from Gas delivered by Seller to Buyer/Processor. These liquefiables shall include, but not be limited to, ethane, propane, butane, and natural gasoline, individually or as a mixture, as determined by the latest GPA Publication 2145. 14. "Plant" shall mean Buyer/Processor's gas processing plant located in SE/4 of Sec. 35, T4N, R66W of 6th PM, Weld County, Colorado, more particularly described in Exhibit "B" attached hereto. 15. "Residue Gas" shall mean that portion of the Gas remaining after the extraction therefrom of Plant Products, Plant fuel require­ments, and Plant losses or uses. 16. "Buyer/Processor's Gathering System" shall mean the pipelines (including field compression) and appurtenances constructed by Buyer/Processor for the purpose of accepting delivery and transmitting Seller's Gas from the Point(s) of Delivery to Buyer/Processor's
